Citation Nr: 1048208	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  95-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from May 1965 to October 1974.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Board remanded this claim to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., in November 
2004, May 2006, March 2008 and June 2010.


FINDING OF FACT

The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  VA 
is also to assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to his claim.  Regardless, given the favorable outcome in this 
case, the Board's decision to proceed in adjudicating the 
Veteran's claim does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

The Veteran claims that his service-connected disabilities render 
him unable to obtain and retain employment.

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In this case, the Veteran does not satisfy the percentage 
requirements noted above. His service-connected disabilities 
include: lumbar strain with limitation of motion, rated as 40 
percent disabling; asthma, rated as 10 percent disabling; and 
sensorineural hearing loss, left ear, rated as 0 percent 
disabling.  He has a combined rating of 50 percent.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, at the RO level, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  The rating board is to include in 
its submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the issue.  
38 C.F.R. § 4.16(b) (2010).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," in 
part, by noting the following standard announced by the United 
States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total "basket case" before the courts find 
that there is an inability to engage in 
substantial gainful activity. The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits. The test 
is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant. 
Id.

Marginal employment is not considered substantially gainful 
employment and is deemed to exist when a Veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16 (a).

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous work 
experience, but not to his age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).

In December 1989, the Executive Director of a veteran's 
organization wrote that the Veteran was illiterate, which 
compounded his problems with employment.  However, according to 
the Veteran's VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in May 
1993 and a written statement received in December 1993, he 
received a high school diploma, attended small engine repair 
school thereafter, worked as a mechanic from 1975 to 1979, and 
ran a small business repairing lawn mowers until 1993.  

According to reports of VA examinations conducted in February 
1998 and February 2000, thereafter, the Veteran delivered 
newspapers by car and became a truck driver.  According to VA 
outpatient clinic notes dated September 2001 and July 2002, the 
Veteran had been working since June 2001 as a nursing home 
janitor, but questioned his ability to sustain this employment in 
light of his past behavior.  According to VA outpatient clinic 
note dated September 2003, the Veteran had been out of work since 
June and was receiving workman's compensation.  During a VA spine 
examination conducted in October 2003, an examiner noted that the 
Veteran stopped working in 2003 due to a knee injury.  

Multiple medical professionals have addressed whether the Veteran 
is employable secondary to his service-connected disabilities.  
In February 2008, a VA examiner concluded that the Veteran's 
asthma, which was not then service connected, and his obesity, 
rather than his service-connected low back disability caused the 
restrictions that were diminishing his performance and creating 
deficiencies.  In February 2000, the same examiner found that 
virtually all of the Veteran's disability was due to his knee and 
that the Veteran's weight of 300 pounds, most of it in the 
abdomen, compromised his spine tremendously.  

During a VA examination conducted in September 2006, an examiner 
concluded that the Veteran's service-connected disabilities, 
including the asthma, allowed him to perform, at least, part-time 
sedentary work.  The examiner explained that his major limitation 
resulted from his gait and movement associated with his 
nonservice-connected knee injury and obesity and his shortness of 
breath secondary to smoking, chronic obstructive pulmonary 
disease and obesity.  

The Director of the Compensation and Pension Service cited this 
opinion in October 2009 when he too found that the Veteran was 
not unemployed or unemployable due to service-connected 
disabilities.  He based his opinion on evidence showing 1977 and 
2001 neck and knee injuries and on the Veteran's smoking habit 
and obesity.

VA does not have a regulatory definition of sedentary employment.  
The Social Security Administration defines sedentary work as 
"involving lifting no more than 10 pounds at a time and 
occasionally lifting and carrying articles like docket files, 
ledger and small tools."  Sedentary work involves sitting, but 
may include occasional walking and standing.  20 C.F.R. § 416.910 
(2010).  Two of the Veteran's past jobs involved sitting 
(newspaper deliverer and truck driver), but also involved other 
duties (such as regularly carrying newspaper bundles or goods for 
delivery) that do not qualify as sedentary.  It is thus difficult 
to imagine a job for which the Veteran is qualified, that would 
be considered sedentary.  In addition, any such job, being only 
part time and unskilled, might not qualify as marginal 
employment.  In light of the foregoing, the Board resolves 
reasonable doubt in the Veteran's favor, and concludes that the 
criteria for entitlement to a TDIU are met.  


ORDER

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


